In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00128-CV

AIMEE T. GOINS, Appellant                  §   On Appeal from County Court at Law No. 2

                                           §   of Denton County (CV-2019-04030)
V.
                                           §   March 25, 2021

DISCOVER BANK, Appellee                    §   Memorandum Opinion by Justice Womack

                            JUDGMENT ON REHEARING

      After considering Appellant Aimee T. Goins’s motion for rehearing, we deny

the motion.     We withdraw our February 25, 2021 opinion and judgment and

substitute the following.

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dana Womack
                                         Justice Dana Womack